                                  Case 2:19-cv-01502-VAP-SS Document 23 Filed 05/11/20 Page 1 of 1 Page ID #:354




                                  1                                                                             JS-6
                                                                 UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Gnathonic, LLC,

                                  6                      Plaintiff,             2:19-cv-01502-VAP-SSx
                                  7                      v.
                                                                                              JUDGMENT
                                  8      James Dingman et al,

                                  9                           Defendant.

                                 10
Central District of California
United States District Court




                                 11
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 12
                                 13
                                            On March 31, 2020, this Court issued its Order GRANTING Plaintiff
                                 14
                                      Gnathonic, LLC’s (“Plaintiff”) Application for Default Judgment against
                                 15
                                      Defendant James Dingman (“Defendant”). (Doc. No. 18). The Court orders
                                 16
                                      that such judgment be entered.
                                 17
                                 18
                                 19      Pursuant to this Judgment, Defendant shall pay Plaintiff $363,363.21 in

                                 20   monetary damages.

                                 21
                                 22   IT IS SO ORDERED.

                                 23
                                 24      Dated:     5/11/20
                                 25                                                     Virginia A. Phillips
                                                                                 Chief United States District Judge
                                 26



                                                                            1
